Citation Nr: 9915980	
Decision Date: 06/10/99    Archive Date: 06/21/99

DOCKET NO.  96-00 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for right otitis 
externa 

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for headaches as a 
result of exposure to jet fuel with de-icing fluid.

5.  Entitlement to service connection for an eye disorder as 
a result of exposure to jet fuel with de-icing fluid.

6.  Entitlement to service connection for depression as a 
result of exposure to jet fuel with de-icing fluid. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from May 1981 to December 
1989, service from August 1985 December 1989 has been 
confirmed.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Houston, Texas, 
regional office (RO) of the Department of Veterans Affairs 
(VA).  

The issue of entitlement to an increased evaluation for 
hypertension was originally included as part of the veteran's 
appeal.  The veteran withdrew this issue in a statement dated 
April 1997.  He also withdrew his request for a hearing in 
September 1998.

The issues of entitlement to service connection for 
depression and tinnitus will be discussed in the remand 
section at the end of this decision.  


FINDINGS OF FACT

1.  There is no competent evidence of current hearing loss.

2.  There is no competent evidence of a nexus between current 
findings of otitis externa and service.

3.  The veteran has not submitted evidence of a nexus between 
his current complaints of headaches and active service, or 
evidence of a current chronic disability manifested by 
headaches.

4.  The veteran has not submitted evidence of a current eye 
disability for which service connection may be granted.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for bilateral hearing loss.  
38 U.S.C.A. § 5107 (West 1991). 

2.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for otitis externa.  
38 U.S.C.A. § 5107 (West 1991).   

3.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for headaches as a result 
of exposure to jet fuel with de-icing fluid.  38 U.S.C.A. 
§ 5107 (West 1991).  

4.  The veteran has not submitted a well-grounded claim for 
entitlement to service connection for an eye disorder as a 
result of exposure to jet fuel with de-icing fluid.  
38 U.S.C.A. § 5107 (West 1991). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The threshold question to be answered is whether the 
appellant has presented evidence of well grounded claims, 
that is, a claim which is plausible and meritorious on its 
own or capable of substantiation.  If he has not, his appeal 
must fail and the Board has no duty to further assist him 
with the development of his claim.  38 U.S.C.A. § 5107(a); 
Murphy v. Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
Clyburn v. West, No. 97-1321 (U.S. Vet. App. April 2, 1999); 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  

Alternatively, service connection may be established under § 
3.303(b) by evidence of (i) the existence of a chronic 
disease in service or during an applicable presumption period 
and (ii) present manifestations of the same chronic disease.  
Brewer v. West, 11 Vet. App. 228, 231 (1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded.  Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).


I.  Hearing Loss

The veteran contends that he has developed bilateral hearing 
loss as a result of active service.  He notes that he worked 
on the flight line as a refueler for jet aircraft, and that 
this resulted in significant noise exposure.  He argues that 
he was found to have hearing loss in service, and that he 
continues to have difficulty understanding conversations.  

The threshold for normal hearing is from zero to 20 decibels, 
and higher threshold levels indicate some degree of hearing 
loss.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  
The determination of whether the veteran has a ratable 
hearing loss is governed by 38 C.F.R. § 3.385, which states 
that hearing loss shall be considered a disability when the 
threshold level in any of the frequencies 500, 1000, 2000, 
3000 and 4000 Hertz is 40 decibels or greater; or the 
thresholds for at least three of these frequencies are 26 
decibels or greater; or speech recognition scores are less 
than 94 percent.  38 C.F.R. § 3.385.  "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirements for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, at 160.

A review of the service medical records shows that the 
veteran was administered an audiogram in August 1981.  The 
right ear had auditory thresholds of 5, 5, 5, 10, 5, and 10 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz, 
respectively.  The left ear had auditory thresholds of 10, 5, 
10, 5, 10, and 10 decibels at these same frequencies.  At a 
November 1981 examination, the right ear had auditory 
thresholds of 5, 5, 0, 5, 0, and 25 decibels, and the left 
ear had thresholds of 10, 5, 5, 15, 15, and 25 decibels at 
the same frequencies measured above.  

The veteran underwent an additional audiogram in April 1985.  
He had auditory thresholds of 10, 10, 5, 0, 5, and 25 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz for 
the right ear, and 10, 5, 0, 10, 10, and 25 decibels for the 
left ear at these same frequencies.  

At an April 1987 periodic examination, the hearing 
examination showed that the veteran had auditory thresholds 
of 5, 5, 0, 5, 5, and 30 decibels for the right ear at 500, 
1000, 2000, 3000, 4000, and 6000 Hertz.  The left ear had 
auditory thresholds of 0, 5, 0, 5, 10, and 30 decibels.  At a 
September 1987 audiogram, the veteran had auditory thresholds 
of 20, 10, 5, 0, 0, and 25 decibels for the right ear, and 5, 
10, 0, 10, 10, and 20 decibels for the left ear at the same 
frequencies.  

The veteran underwent an additional audiogram in April 1988.  
He had auditory thresholds of 15, 15, 5, 10, 10, and 35 
decibels for the right ear, and 15, 10, 0, 15, 20, and 25 
decibels for the left ear at 500, 1000, 2000, 3000, 4000, and 
6000 Hertz.  

At a February 1989 audiogram, the veteran had auditory 
thresholds of 5, 0, 0, 0, 0, and 30 decibels for the right 
ear, and 5, 0, 0, 10, 30, and 40 decibels for the left ear at 
500, 1000, 2000, 3000, 4000, and 6000 Hertz. 

March 1989 notes state that the veteran had recently 
undergone his annual audiometric examination, and was found 
to have a significant threshold shift.  He was scheduled for 
a follow up examination.  At the March 1989 follow up 
examination, the veteran had auditory thresholds of 0, 0, 0, 
5, 0, and 25 decibels for the right ear, and 5, 0, 0, 5, 5, 
and 35 decibels for the left ear at the frequencies of 500, 
1000, 2000, 3000, 4000, and 6000 Hertz.  Additional March 
1989 records state that no shifts were shown on this 
examination.  

The veteran underwent an additional audiogram in November 
1989.  He had auditory thresholds of 10, 5, 5, 0, 10, and 30 
decibels for the right ear, and 10, 0, 0, 10, 15, and 15 
decibels for the left ear at the frequencies of 500, 1000, 
2000, 3000, 4000, and 6000 Hertz.

The post service medical records show that the veteran 
underwent a VA audio examination in March 1997.  He had 
auditory thresholds of 10, 10, 0, 10, and 15 decibels for the 
right ear, and 15, 10, 0, 10, and 10 decibels for the left 
ear at the frequencies of 500, 1000, 2000, 3000, and 4000 
Hertz.  The average auditory threshold for the right ear was 
9 decibels, and the average auditory threshold for the left 
ear was 8 decibels.  The veteran's speech recognition score 
was 94 percent for the right ear, and 98 percent for the left 
ear.  In summary, the examiner stated that the veteran had 
hearing within normal limits in the right ear, and hearing 
within normal limits for the left ear through 4000 Hertz.  
The intertest consistency was judged good in both ears.  

The veteran also underwent a VA general examination in March 
1997.  He reported that he was told he had hearing loss 
during active service.  The veteran gave a history of eight 
years of exposure to aircraft noises.  He said that he missed 
some words in ordinary conversation.  The diagnoses included 
history of hearing loss and subjective symptoms of tinnitus 
secondary to military noises.  

The Board finds that the veteran has not submitted evidence 
of a well-grounded claim for entitlement to service 
connection for hearing loss.  There is no evidence of hearing 
loss within the meaning of 38 C.F.R. § 3.385 either during 
active service or on the current VA examinations.  The 
service and post-service medical records are entirely 
negative for any auditory thresholds of 40 decibels or higher 
in the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, 
auditory thresholds in at least three of these frequencies of 
26 decibels or greater, or speech recognition scores using 
the Maryland CNC Test of less than 94 percent.  The March 
1997 VA examination contained a diagnosis of hearing loss by 
history; however, there were no findings of current hearing 
loss on the March 1997 VA audio examination, within the 
meaning of 38 C.F.R. § 3.385.  The examiner specifically 
noted that the veteran had normal hearing through 4000 Hertz 
in both ears.  Therefore, as the veteran has not submitted 
competent evidence of current hearing loss within the meaning 
of 38 C.F.R. § 3.385, his claim is not well grounded.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

II. Right Otitis Externa

The veteran contends that he developed a chronic ear 
infection as a result of active service.

The service medical records include the hearing examinations 
conducted in 1981, which show that the veteran had been 
assigned and was using hearing protection. 

In April 1987, the veteran was treated after he reported a 
bug had flown into his right ear.  The ear was clear on 
observation.  The assessment was a normal examination.  A 
periodic examination conducted in April 1987 was also 
negative for otitis externa or tinnitus.  

June 1989 records show that the veteran was seen for 
complaints of a sore throat.  His glands were tender and 
swollen.  On examination, his ear canals and tympanic 
membranes were intact.  The assessment was pharyngitis.  
Additional June 1989 records show that the veteran complained 
of bilateral ear pain, right worse than left.  The ear canals 
and tympanic membranes were intact, and the veteran was noted 
to be post pharyngitis.  The assessment was viral upper 
respiratory infection. 

At the August 1989 Report of Medical History obtained prior 
to the veteran's discharge from service, the veteran answered 
"yes" to a history of ear, nose, or throat trouble.  
However, the veteran explained that this was in reference to 
throat trouble, and he did not note any ear trouble.  The 
remainder of the veteran's service medical records are 
negative for evidence of otitis externa or tinnitus.  The 
records show that the veteran declined to undergo a 
separation examination. 

The post service medical records show that the veteran was 
seen for a variety of complaints in September 1995.  He 
stated that his right ear was filled with fluid, and that it 
hurt on and off.  The diagnoses included right otitis 
externa.  Additional September 1995 records show that that a 
follow up examination was conducted for the veteran's 
complaints, including his right otitis externa.  Still other 
September 1995 records include an assessment of right 
eustachian dysfunction. 

The veteran was afforded a VA general medical examination in 
March 1997.  He gave a history of ringing in his left ear 
during ordinary conversation from 1987.  He currently had 
constant ringing in both ears, especially on the right side.  
The veteran had not experienced any ear infections when he 
was young.  He had one ear infection the previous year.  On 
the VA ear examination, the external canals had no 
inflammation or foreign body.  There was no perforation, 
retraction, scarring, or inflammation of the tympanic 
membranes bilaterally.  There was no active ear disease or 
infectious disease of the middle or inner ear present.  The 
diagnosis was history of hearing loss and subjective symptoms 
of tinnitus secondary to military noise. 

The veteran reported a history of ear infections in the left 
ear at the March 1997 VA audio examination, with the last one 
occurring about one year previously.  He denied ear surgery 
and severe head injury.  He had noise exposure to aircraft 
and ground power units.  He reported a ten-year history of 
tinnitus, which was bilateral and periodic.  The veteran said 
that it occurred about twice a week.  He described it as 
soft, and as having a high pitch with a pulsing quality.  He 
added that it was moderately severe, and interfered with 
sleep. 

Additional VA treatment records from March 1997 state that 
the veteran's left ear was patent.  The assessment was left 
otitis externa.  

While there is competent evidence of current otitis, there is 
no competent evidence of this condition during service, or of 
a nexus between the current findings and service.  The 
veteran was treated on two occasions during service for 
complaints pertaining to his ears.  On one occasion, the 
treatment was due to an insect, and on the other occasion, 
the treatment was for pharyngitis.  There was no indication 
that this represented the onset of a chronic ear infection, 
and the veteran denied ear problems on the Report of Medical 
History obtained at discharge.  The veteran would not be 
competent to diagnose the presence of otitis during service.  

Similarly, the post-service medical records do not show 
treatment for an ear infection until September 1995.  These 
show that the veteran was treated for ear difficulties on 
only two occasions; an infection of the right ear in 
September 1995, and an infection of the left ear in March 
1997.  The examiners did not relate the veteran's current 
complaints to active service on either occasion.  There is no 
other medical evidence relating the post-service findings of 
otitis to service.  Therefore, as the veteran has not 
submitted evidence to show the existence of otitis externa 
during service, or evidence of a nexus between any current 
complaints and active service, the claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992), Savage v. Gober, 
10 Vet. App. 486 (1997).


III. Headaches

The veteran contends that he has developed chronic headaches 
due to exposure to jet fuel and the chemicals contained in 
fuel system icing inhibitor (FSII) during active service.  

The service medical records show that the veteran was seen 
for complaints of frontal headaches in May 1984.  He had 
complained of headaches for the past week.  The assessment 
was cephalgia.  Additional records dated in May 1984, show 
that the veteran continued to have headaches.  He described 
them as mild, and said they felt like pressure in his head.  
They were relieved with aspirin, but continued to return.  
The examination was normal, and the assessment was cephalgia 
of questionable etiology.  Still other records dated in May 
1984 relate that the veteran had been hit on the side of his 
head.  There was no apparent injury on examination, and an X-
ray study was negative.  There was no tenderness of the 
scalp.  The assessment was headaches, post trauma.  These 
records do not mention exposure to jet fuel or FSII.

The veteran underwent a periodic examination in April 1987.  
The head was found to be normal, and headaches were not 
noted.  

The veteran completed a Report of Medical History in August 
1989 prior to discharge.  He answered "no" to a history of 
frequent or severe headaches.  He declined an examination 
prior to discharge.  

The post service records include VA treatment records dated 
from September 1995 to November 1995.  The veteran was seen 
for several unrelated complaints in September 1995.  He gave 
a history of exposure to the jet fuel additive FSII during 
service.  He stated that he had occasional headaches.  The 
diagnoses included history of exposure to FSII, but there was 
no diagnosis concerning a headache disorder. 

The veteran underwent a VA general examination in March 1997.  
He stated that his duties in service included driving a jet 
fuel truck.  The fuel contained a chemical called FSII.  The 
fuel nozzle had broken on occasions, and soaked the veteran 
with jet fuel.  He did not complain of headaches, and no 
headaches were noted on the examination.  The diagnoses 
included history of chronic exposure to jet fuel with FSII, 
but did not include a headache disorder.  

The veteran has not submitted evidence of a well-grounded 
claim for entitlement to service connection for headaches as 
a result of exposure to jet fuel with de-icing fluid.  The 
service medical records show that the veteran was seen for 
headaches on several occasions in May 1984.  The remainder of 
the records are negative for evidence of headaches, and the 
veteran denied a history of headaches at discharge.  These 
records constitute satisfactory evidence of the claimed 
disability in service.

The veteran was noted to have a complaint of headaches 
documented in September 1995.  However, there is no current 
diagnosis of a headache disorder.  In the absence of 
competent evidence of a current disability, i.e. a medical 
diagnosis of the claimed disability, the claim cannot be well 
grounded.

The veteran has submitted evidence which purports to show 
that headaches can occur as a result of exposure to FSII, but 
he has not submitted any medical evidence that he has a 
current headache disorder.  When an issue involves either 
medical etiology or medical diagnosis, competent medical 
evidence is required to make the claim well grounded.  
Grottveit v. Brown, 5 Vet. App. 91,92 (1993), see also Rucker 
v. Brown, 10 Vet. App. 67 (1997).  Therefore, as the veteran 
has not submitted evidence of a current headache disability, 
his claim is not well grounded.  Caluza v. Brown, 7 Vet. App. 
498 (1995); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Savage v. Gober, 10 Vet. 
App. 486 (1997).

IV. Eye Disorder

The veteran contends that he has developed a chronic eye 
disorder as a result of active service.  He states that he 
had jet fuel and de-icing fluid splashed into his eyes, and 
he believes that this resulted in an eye disability.  

A May 1981 eye examination conducted four days after the 
veteran entered active service states that he had uncorrected 
distant vision of 20/100 in the right eye, and 20/70 in the 
left eye.  All laboratory tests were normal.  September 1981 
records note myopic astigmatism.  

The veteran underwent a periodic examination in April 1987.  
His eyes were noted to be normal.  However, defective distant 
visual acuity and defective near visual acuity was noted 
bilaterally, and was uncorrected.  

The veteran was seen for complaints of irritation and 
drainage from his left eye for the past five days in February 
1988.  The veteran had crusting in the morning, with no 
blurred or double vision.  He wore glasses for reading.  
Following examination, the diagnosis was conjunctivitis.  The 
examiner did not note any relationship between the veteran's 
complaints and possible exposure to jet fuel or de-icing 
fluids.  

The veteran was afforded an optometry examination in May 
1989.  A slight pterygium was noted in the right eye, and a 
pinguecula on the left eye.  His ocular health was described 
as normal, and the examiner was to reassure the veteran about 
the pterygium and pinguecula.  

The veteran answered "yes" to a history of eye trouble on a 
Report of Medical History obtained in August 1989 prior to 
separation.  Additional notes show that the veteran's 
reference was to redness of both eyes, which he attributed to 
the sun and possible growth since 1975.  An optometrist had 
evaluated the veteran and stated everything was normal.  He 
was also noted to have worn glasses for defective vision 
since 1981.  

The post service medical records include VA treatment records 
dated from September 1995 to November 1995.  These records 
are negative for any treatment of an eye disability.

The veteran underwent a VA general medical examination in 
March 1997.  He stated that his duties in service included 
driving a jet fuel truck.  The fuel contained FSII.  The fuel 
nozzle had broken at times, and soaked the veteran with jet 
fuel.  He also had the fuel splash in his eyes on several 
occasions.  On examination, the veteran wore eyeglasses for 
reading.  He had no eye discharge.  His pupils were equal, 
round, and reactive to light.  He had normal vision by 
confrontation.  The diagnoses included history of chronic 
exposure to jet fuel containing FSII.  There was no diagnosis 
of an eye disability.  

The record also contains several copies of information from 
medical texts concerning fuel system icing inhibitor (FSII).  
This information states that FSII is composed of ethylene 
glycol monomethyl ether.  Additional information notes that 
the short-term effects of exposure include irritation of the 
eyes.  

The Board finds that the veteran has not presented evidence 
of a well-grounded claim for entitlement to service 
connection for an eye disability as a result of exposure to 
jet fuel with de-icing fluid.  He has not submitted competent 
evidence of a current acquired eye disability.  The veteran 
was noted to have an astigmatism during active service.  
However, there is no post-service evidence of this condition.

Refractive error of the eye as such is not a disease or 
injury within the meaning of applicable legislation.  
38 C.F.R. § 3.303(c).  The remainder of the service medical 
records show that the veteran was treated on one occasion for 
conjunctivitis in February 1988.  This was not shown to be 
chronic, and no subsequent treatment was noted.  A slight 
pterygium was noted in May 1989, but there is no post service 
evidence of this disability.  The veteran complained of 
redness of his eyes at discharge, but a recent eye 
examination found his eyes to be normal.  The information 
concerning the effects of FSII exposure has been noted, but 
the post service medical records do not contain any evidence 
of an eye disability other than defective visual acuity, and 
the March 1997 VA examination was negative for an eye 
disability.  Therefore, as the veteran has not submitted any 
evidence of a current eye disability, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied. 

Entitlement to service connection for otitis externa is 
denied.  

Entitlement to service connection for headaches as a result 
of exposure to jet fuel with de-icing fluid is denied. 

Entitlement to service connection for an eye disorder as a 
result of exposure to jet fuel with de-icing fluid is denied. 



REMAND

The veteran contends that he has developed depression as a 
result of exposure to jet fuel with de-icing fluid.  He has 
submitted medical texts which suggest that exposure to FSII 
can alter a person's mental status.  

The record shows that the veteran was treated for psychiatric 
complaints on several occasions prior to discharge from 
service.  He was seen for anxiety reaction in June 1988, and 
his complaints of pain and numbness in his neck in September 
1988 were also attributed to anxiety.  April 1989 records 
show that the veteran was seen at the emergency room.  He 
appeared depressed, and was noted to have overdosed on an 
unknown quantity of several medications and alcohol.  The 
examiners considered this to be a suicide attempt.  The 
veteran was seen at the Mental Health Clinic in April 1989, 
and the assessment was severe, ongoing marital problems.  He 
denied any further suicidal ideations.  The veteran was seen 
again in May 1989 for problem drinking.  

The current medical records include VA treatment records from 
September 1995 to June 1996.  These show that the veteran has 
been under treatment for major depression.  

The veteran has not been afforded a VA psychiatric 
examination in conjunction with his claim.  The Board finds 
that a VA examination to determine the nature and etiology of 
the veteran's current psychiatric disability would be useful 
in reaching a decision in this case.  

On the VA examination in March 1997, the veteran complained 
of constant ringing in both ears.  The examiner diagnosed a 
history of subjective symptoms of tinnitus secondary to 
military noise.  It is unclear from the examination report 
whether the examiner found that the veteran had current 
tinnitus, and there is no indication as to whether the 
examiner had an opportunity to review the claims folder prior 
to making the diagnosis.

The VA has a duty to assist the veteran in the development of 
all facts pertinent to his claim.  38 U.S.C.A. § 5107 (West 
1991).  This includes affording the veteran adequate medical 
examinations, and obtaining all relevant records.  Therefore, 
in order to assist the veteran in the development of his 
claim, the Board finds that this case should be remanded to 
RO for the following action:


1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a psychiatric 
disability or tinnitus since December 
1989.  After securing the necessary 
release, the RO should obtain those 
records that are not already part of the 
claims folder and associate them with 
that folder. 

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and etiology of his psychiatric 
disability.  All indicated tests and 
studies should be conducted.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  After the completion of the 
examination and review of the claims 
folder, the examiner should attempt to 
express his opinion as to the following 
questions: 1) Does the veteran currently 
have a psychiatric disability?  2) If the 
veteran is found to have a current 
disability, is there an etiological 
relationship between it and the 
psychiatric complaints for which the 
veteran was treated during service?  In 
other words, is it as likely as not that 
the symptoms exhibited by the veteran 
during active service were an early 
manifestation of his current disability?  
3) Is it as likely as not that the 
veteran developed his current psychiatric 
disability as a result of exposure to jet 
fuel containing FSII?  The examiner is 
requested to provide a complete 
explanation of the reasons for these 
answers.  

3.  The veteran should be afforded an 
appropriate examination to determine 
whether he currently has tinnitus.  The 
examiner should review the claims folder 
prior to completing the examination 
report.  If the examiner finds that the 
veteran currently has tinnitus, the 
examiner should express an opinion as to 
its etiology. 

4.  The RO should then review the claims 
file to ensure that all of the above 
requested development has been completed.  
In particular, the RO should ensure that 
the requested examinations and opinions 
are in complete compliance with the 
directives of this remand and, if they 
are not, the RO should take corrective 
action.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the veteran 
and representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.


Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals


 

